DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 08/03/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Heisig, U.S. Patent Publication 2013/0186686, hereinafter Heisig
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Regarding Claim 10, Applicant argues that Heisig does not disclose the specific features of the coupling mechanism coupled to the rotor at one end and the radially offset agitation mass at the other.  Specifically, Applicant argues that the eccentric inserts 100 and 120 are set 180 agrees apart and axially aligned with the drive shaft.  Examiner notes that as seen in at least Figure 4, the lower eccentric mass is radially offset from a central axial portion of multiple elements of the drive shaft structure including element 110 (by Applicant’s own admission the two elements are offset by 180 degrees).  Examiner notes that while the specific orientation of mass 120 relative to the rest of drive shaft 130/110, the claim is not so specific as to require any more specific structure.  Additionally, Examiner notes that the claim only requires that the mass be “axially offset” which given the longitudinal distance between the mass 120 and the rest of the drive structure, such a condition is intrinsically true.  Additional arguments regarding the coupling mechanism are likewise seen as insufficient.  Examiner notes that multiple different elements in at least Figure 4 are illustrated as being interconnected between elements 120 and 130.  It is noted that as the coupling mechanism does not include further detail (such as that recited in Claim 1), a broad interpretation is being applied.
Regarding Claim 15, as with Claim 10, the argument regarding Heisig not disclosing the coupling mechanism is seen as unpersuasive in the absence of more substantive structure for the coupling mechanism such that any of the interconnected elements may be seen as a coupling mechanism.  Additional arguments regarding the axially offset structure are seen as unpersuasive for the same reasons presented above in relation to Claim 10.
The prior rejections directed to Claim 1 are withdrawn in view of the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisig, U.S. Patent Publication 2013/0186686, hereinafter referred to as Heisig.
Regarding Claim 10, Heisig discloses an agitator for vibrating a drill string, the drill string defining a central axis (as seen in Figure 4), the agitator comprising:
A rotor (shaft 130 of motor 36) coupled to the agitator housing and being rotatable about an agitator axis (Paragraphs 0020-0027);
A coupling mechanism having a proximal end secured to a downhole end of the rotor (as seen in Figure 4, multiple elements are interconnected between the terminal end of the rotor and the top end of mass 120);
An agitation mass (mass 120) coupled to the rotor via the coupling mechanism, wherein the agitation mass is secured to a distal end of the coupling mechanism such that the agitation mass is axially offset from the rotor (as seen in Figure 4) and is rotatable about the agitator axis, wherein during rotation, a center of mass of the agitation mass is spaced apart from the agitator axis (having an eccentric mass centroid; Paragraph 0027), wherein movement of the center of mass of the agitation mass is operative to cause deflection of the agitator axis relative to the central axis of the drill string to produce a vibration in the drill string (Paragraphs 0020-0027).
Regarding Claim 11, Heisig further discloses that the coupling mechanism between the rotor and the agitator mass is rigid (in so far as the connection is shown as a simple attachment such that force is transferred between the rotor and the attaches masses, if a more specific structural definition of a rigid coupling is intended, such a recitation would be required).
Regarding Claim 12, Heisig further discloses that rotation of the rotor about the central axis drives rotation of the agitation mass about the central axis (Paragraphs 0020, 0027).
Regarding Claim 15, Heisig discloses a method for vibrating a drill string, the drill string having a central axis (as seen in Figure 4), the method comprising:
Rotating an agitation mass (mass 120), via a rotor (shaft 130 of motor 36), within the drill string about the central axis, wherein the agitation mass includes a center of mass radially spaced apart from the central axis during rotation (Paragraphs 0020-0027), and wherein the agitation mass is coupled to a downhole end of the rotor via a coupling mechanism such that the agitation mass is axially offset from the rotor (as seen in Figure 4, multiple elements are interconnected between the terminal end of the rotor and the top end of mass 120 such that the mass 120 is offset from the rotor and the mass centroid of the system);
Radially vibrating the drill string at a location adjacent to the agitation mass within the drill string (Paragraphs 0010, 0020-0027); and
Axially translating the drill string within a wellbore (as part of improved weight distribution for advancing the drill string; Paragraphs 0010-0012).
Regarding Claim 16, Heisig further discloses that the radially vibrating is periodic (in so far as the vibration is designed to mimic a lateral resonant frequency; Abstract, Paragraphs 0012-0013;  if a more specific limitation regarding the periodic actuation is intended, such a limitation would be required, otherwise a continued rotation to achieve a desired resonance would appear to necessarily be periodic).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisig (2013/0186686) in view of Bodine et al., U.S. Patent 3,295,837, hereinafter referred to as Bodine.
Regarding Claim 17, Heisig discloses the limitations presented in claim 15 as previously discussed.  While Heisig additionally discloses that multiple shapes may be used to create the eccentric configuration (Paragraph 0024), it does not disclose the shape as being a weighted sphere rotatable about an eccentric path about the central axis.
Additionally, Bodine teaches the use of a vibration inducing device which includes a rotating eccentric mass designed to impart vibration into a body, wherein the eccentric mass element may take a variety of different shapes including but not limited to spherical or cylindrical (Col 3, Lines 39-50).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the eccentric mass of Heisig to take the form of a weighted spherical element as taught by Bodine.  Doing so merely constitutes the selection of a known eccentric mass shape for the purposes of inducing vibrations into a tool by rotation, wherein it has been found obvious that changes in shape constitute an obvious design choice absent some evidence that the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 18, in view of the modification made in relation to Claim 17, as the rotation of the eccentric mass to produce the vibration forces occurs as a result of rotating about an eccentric path, such a condition remains true of Heisig when using a spherical mass.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisig (2013/0186686) in view of Kikuchi et al., U.S. Patent 6,023,116, hereinafter referred to as Kikuchi.
Regarding Claim 19, Heisig discloses the limitations presented in Claim 1 as previously discussed.  While Heisig discloses the eccentric mass is driven by an applied rotation force from a rotor, it does not disclose the eccentric mass or the rotor being magnetic elements.
Additionally, Kikuchi teaches the use of rotary vibration tool which applies an eccentric force to an agitating magnetic mass (20) using a magnetic force inducing element (23; Col 6, Lines 9-31).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the rotational source for the vibration tool of Heisig to include the use of a rotating magnetic agitator mass and a force generating magnet as taught by Kikuchi.  Doing so merely constitutes a substitution of one known vibration inducing mass structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, the use of magnetic force application allows the tool to generally experience less stress and deformation during operation, likewise allowing for a high degree of control (Col 9, Line 48 – Col 10, Line 10).
Regarding Claim 20, in view of the modifications made in relation to Claim 19, Kikuchi further teaches that the magnet comprises north and south poles aligned at opposing circumferential locations about the agitator axis relative to the agitation mass (in so far as the magnet 20 may include opposing circumferential magnetic poles; Col 5, Lines 22-53).
Allowable Subject Matter
Claims 1-9 are allowed over the prior art.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676